Executive Recruitment Retained  Search Agreement







COMPANY:

Triton Emission Solutions, Inc.

Contractor Name:

Flagship Management LLC

Contractor Contact:

Craig Johnson

Contractor Email:

craig@flagshipmgl.com

Contractor Telephone:

1 401 935 7486




Scope of Work:




·

To identify, source, and vet companies and candidates that meet the
qualifications outlined, so that COMPANY has a qualified slate of companies and
candidates and is able to and does conclude an arrangement with one of them.




Contractor will:




·

Develop a comprehensive understanding of COMPANY's needs for the position
outlined, namely to joint venture with, or license a company for the engineering
and sales of COMPANY's scrubber, or, at the option of the COMPANY, to hire a CEO
to assist the COMPANY in connection with the foregoing.

·

Identify the characteristics of the best qualified companies and candidates

·

Determine the core competencies required in the ideal companies and candidates
and develop an arrangement profile.

·

Develop a target list of companies and candidates

·

Identify the best-qualified companies and candidates for the position using
CONTRACTOR'S database, research techniques and extensive network of contacts.




Deliverables:




·

Communication, via phone with COMPANY regarding progress related to the search
at least once a week beginning in week two. Prepare Advertising and receive all
resumes, filtering to a short list.

·

Documentation in relation to the identification and recruitment of potential
companies and candidates.

·

Exert reasonable efforts to verify the companies' and candidates' backgrounds.




Estimated number of days to complete: 90 days.




The Services of CONTRACTOR shall continue until the earlier of: (i) successful
candidates commence employment with COMPANY; (ii) the Agreement or this Job
Assignment is terminated by COMPANY; or (iii) Fifteen (15) months from
commencement of the Job Assignment.











--------------------------------------------------------------------------------

Total projected cost:




The Retained fee will be a flat fee of $50,000.00. This equates to $50,000.00
paid according to the following schedule:




1.

1st invoice submission of $7,500.00 at the commencement of the search and after
both parties have executed this agreement;

2.

2nd invoice submission of $7,500.00 upon delivery to client of a client approved
short list and after meetings have been scheduled with companies and candidates.

3.

3rd invoice submission of $35,000.00 when a company enters into a joint venture
or license agreement with the COMPANY, or when COMPANY enters into an employment
relationship with the candidate.




A fee for additional candidates who are introduced to COMPANY through this
Retained Agreement, but who are hired to a different COMPANY position within
twelve (12) months after COMPANY'S last contact with the candidate(s), will be
payable in an amount of 20% of such candidate's total first year cash
compensation comprised of base salary and published bonus target.




If, for any reason, COMPANY decides to cancel the assignment, CONTRACTOR fees
are considered earned to the date of cancellation. However, the retained fee
plus associated preapproved overhead and expenses are considered earned in their
entirety at the commencement of the assignment regardless of the date of
cancellation.




The COMPANY may add additional roles to this retainer within 90 days of the
commencement of the search. Such roles shall be mutually agreed to by the
COMPANY and the CONTRACTOR prior to inclusion in this Retained Agreement.




All agreed upon out-of-pocket expenses, including travel, associated with an
authorized search for COMPANY, must be billed monthly. CONTRACTOR will pass
these direct costs onto COMPANY without mark-up (at same cost) on a monthly
 basis.




Special terms:




If, within nine months from the date of hire, the company or candidate selected
is terminated or resigns other than for good reason, the CONTRACTOR will conduct
a search at no further fee to find a replacement, charging only direct
preapproved expenses. If, after nine months but within twenty-four months from
the date of hire, the company or candidate selected is terminated for cause or
for reasons that the CONTRACTOR should have identified during the search
process, or resigns other than for good reason, the CONTRACTOR will conduct a
search for a fee of fifty percent (50%) of the original fee plus direct expenses
to find a replacement. The foregoing is the limit and extent of CONTRACTOR's
liability related to the termination or resignation of the recruited candidate.





--------------------------------------------------------------------------------




The COMPANY understands that reports and information received about companies
and candidates are confidential, and are exclusively for COMPANY'S own use and
are to be used solely for the evaluation of the candidates for employment with
the COMPANY.




The CONTRACTOR shall have the exclusive right to represent the COMPANY with
regard to the Search.




CONTRACTOR will not forward companies or candidates presented by CONTRACTOR to
COMPANY to any other organization for consideration for a period of thirty (90)
days after of such presentation without the COMPANY's prior written consent.




Governing Law:




This agreement will be governed by and enforced in accordance with the laws of
the state of Florida. The parties agree that state courts within the state of
Florida shall have the exclusive jurisdiction over any litigation brought or
arising out of this agreement. The parties further agree and consent that venue
of any action brought hereunder shall be exclusively in Broward County, Florida.
All parties agree that Broward County is a convenient forum for litigation.




Confidentiality




COMPANY and CONTRACTOR shall keep secret and retain in confidence, and shall
not, without prior written consent of the other, furnish, make available or
disclose to any third party, any information relating in any manner to the
business or affairs of the other, except for such information was or becomes
available to a party from a source which is not under an obligation of
confidentiality, or a party is compelled to disclose by a final binding order of
a court or agency of competent jurisdiction, provided that the disclosing party
has given the other reasonable advance notice of such order and an opportunity
to contest the same.




Termination and Survivability




Either party may cancel this contract with 30 days written notice. In the event
of cancellation all provisions of the contract survive in their entirety until
one year from the last referral to the COMPANY.














--------------------------------------------------------------------------------




Entire Agreement




This Agreement is executed and delivered with the understanding that it embodies
the entire agreement between the parties and that there are no other
representations, warranties, or agreements relating to the subject matter
herein. He parties agree to comply with all applicable federal, state and local
law s, rules and regulations relating to this Agreement.




Flagship Management LLC

 

Triton Emission Solutions Inc.




/s/ Craig H. Johnson

 




/s/ Robert C. Kopple

By: Craig H. Johnson

 

By: Robert C. Kopple

Title: Partner

 

Title: Chairman

Date: August 8, 2018

 

Date: August 8, 2018










































































